FORM OF FRANKLIN TEMPLETON INVESTOR SERVICES, LLC AMENDED AND RESTATED TRANSFER AGENT AND SHAREHOLDER SERVICES AGREEMENT Investment Company: FRANKLIN STRATEGIC MORTGAGE PORTFOLIO Date: August 1, 2017 The parties to this Agreement are the Investment Company named above (“Investment Company”), an open-end investment company registered as such under the Investment Company Act of 1940 (“1940 Act”), on behalf of each class of shares of the Investment Company (the “Fund”) and FRANKLIN TEMPLETON INVESTOR SERVICES, LLC (“FTIS”), a registered transfer agent formerly known as Franklin Administrative Services, Inc. This Agreement supersedes prior Shareholder Services Agreements between the parties, as stated below in section 16(d). WITNESSETH : That, for and in consideration of the mutual promises hereinafter set forth, the Investment Company and FTIS agree as follows: 1. Definitions . Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: (a) “Articles” shall mean the Articles of Incorporation, Declaration of Trust or Agreement of Limited Partnership, as appropriate, of the Investment Company as the same may be amended from time to time; (b) “Authorized Person” shall be deemed to include any person whether or not such person is an officer or employee of the Investment Company, duly authorized to give Oral Instructions or Written Instructions on behalf of the Investment Company. as indicated in a resolution of the Investment Company’s Board which was valid at the time of this Agreement or as indicated in a certificate furnished to FTIS pursuant to Section 4(c) hereof; (c) “Board” shall mean the Investment Company’s Board of Directors Board of Trustees or Managing General Partners, as appropriate; (d) “Custodian” shall mean a custodian and any sub-custodian of securities and other property which the Investment Company may from time to time deposit, or cause to be deposited or held under the name or account of such custodian pursuant to the Custody Agreement; (e) “Oral Instructions” shall mean instructions (including without limitation instructions received by telephone, facsimile, electronic mail or other electronic mail) other than written instructions, actually received by FTIS from a person reasonably believed by FTIS to be an Authorized Person; (f) “Shares” shall mean shares of each class of capital stock, beneficial interest or limited partnership interest, as appropriate, of each series of the Investment Company; and (g) “Written Instructions” shall mean a written communication signed by a person reasonably believed by FTIS to be an Authorized Person and actually received by FTIS. 2.
